Exhibit 5.1 May 21, 2013 GreenHaven Continuous Commodity Index Fund GreenHaven Continuous Commodity Index Master Fund c/o GreenHaven Commodity Services, LLC 3340 Peachtree Road, Suite 1910 Atlanta, Georgia 30326 Re: GreenHaven Continuous Commodity Index Fund GreenHaven Continuous Commodity Index Master Fund Ladies and Gentlemen: We have acted as special Delaware counsel to GreenHaven Continuous Commodity Index Fund (the “Index Fund”) and GreenHaven Continuous Commodity Index Master Fund (the “Master Fund”), each a Delaware statutory trust (collectively, the “Funds”), solely for the purpose of delivering this opinion letter, which is being delivered to you at your request. Capitalized terms used but not otherwise defined in this letter have the meanings assigned thereto in the Trust Agreements (as hereinafter defined), except that reference in this letter to any document shall mean such document as in effect on the date hereof. For purposes of this letter, our review of documents has been limited to the review of originals or copies furnished to us of the following documents: (a)The Certificate of Trust of the Index Fund, as filed in the office of the Secretary of State of the State of Delaware (the “Secretary of State”) on October 27, 2006 (the “Index Fund Certificate of Trust”); (b)The Certificate of Trust of the Master Fund, as filed in the office of the Secretary of State on October 27, 2006 (the “Master Fund Certificate of Trust,” and together with the Index Fund Certificate of Trust, the “Certificates of Trust”); (c)The Declaration of Trust and Trust Agreement of the Index Fund, dated as of October 27, 2006 as amended on July 29, 2007 (the “Index Fund Trust Agreement”), by and among GreenHaven Commodity Services, LLC (the “Index Fund Managing Owner”), and CSC Trust Company of Delaware (“CSCTC”); 500 Delaware Avenue, Suite 1500|Wilmington, DE 19801-1494T 302.888.6800F 302.888.6989 Mailing AddressP.O. Box 2306|Wilmington, DE 19899-2306www.morrisjames.com GreenHaven Continuous Commodity Index Fund GreenHaven Continuous Commodity Index Master Fund
